Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing STATE STREET Fee Schedule for SENTINEL FUND GROUP April 1, 2008 I. SECURITY CUSTODY A. Domestic Securities Asset-Based Fee .40/100 of 1% (.40 basis points) on assets up to $5 billion .25/100 of 1% (.25 basis points) on assets greater than $5 billion Transaction Fee, per transaction: Physical Settlements $20.00 Book Entry $ 8.00 Euroc1ear $ 30.00 Paydown & Interest $ 6.00 Sweep Account $50.00 per month used per fund Federal Funds Wire (income/outgoing) $5.00 Option Trades $15.00 3 Td Party FX Trades $75.00 Other transactions not listed above investment negotiated at time of investment B. Foreign Securities See appendix I for Global Custody Fees II. BANK SERVICES Monthly Maintenance $17.00 SSCM Cash Reporting $50.00 SSCM Maintenance $50.00 SSCM Funds Transaction Maintenance $75.00 Outgoing Wire Batch Entry $5.00 SSCM Global Funds Transfer Repetitive Wire $5.00 SSCM Global Funds Transfer NonRepetitive Wire $5.00 Manual Wire Transfer Fee $30.00 Incoming Wire Fee $5.00 Incoming Wire Repair Fee $7.00 Checks Paid $0.13 Reverse POS PAY $0.02 Partial Recon Maintenance $50.00 PDP Drafts $0.25 Debits Processed (IBT) $1.00 Deposits Processed (IBT ) $1.00 STATE STREET Fee Schedule for SENTINEL FUND GROUP Aprill,2008 ACH Maintenance $75.00 ACH Originated Debit Item $0.08 ACH Originated Credit Item $0.08 ACH Automated Return Item $0.50 ACH Return Item - Manual $4.50 ACH Reversal Item $15.00 ACH Received $0.15 ACH Files $15.00 ACH Browser Maintenance $75.00 Browser Items $0.25 NSCC Settlement Services $100.00 Manual Photocopy Request $10.00 CWS.Net $11.00 Returns $1.50 Stop Payment $10.00 III. BALANCE CREDITS AND OVERDRAFTS A. State Street will offset fees with balance credits calculated at 75% of the bank credit rate (see below) applied to average custody and transfer agent DDA collected cash balances for the month. Balance credits can be used to offset fees. Any credits in excess of fees will be carried forward from month to month through the end of the calendar year. For calculation purposes, State Street uses an actual/actual basis. Note: The bank credit rate is the equivalent to the lesser of: The average 91-day Treasury Bill discount rate for the month, or The average Federal funds rate for the month less 50 basis points B. Overdraft Charges Overdrafts will be calculated at the monthly average Prime rate (as published in the Wall Street Journal) and charged on the monthly average overdraft balance. 2 STATE STREET Fee Schedule for SENTINEL FUND GROUP April 1, 2008 IV. NOTES TO THE ABOVE FEE SCHEDULE A. Asset based fees will be billed monthly at 1/12th of the annual stated rate based on monthly average net assets. B. Annual maintenance fees are payable monthly. C. The above schedule does not include out-of-pocket expenses that would be incurred by State Street on the client's behalf. Examples of out-of-pocket expenses include, but are not limited to, microfiche, disaster recovery, document storage, pricing and research services, overnight mailing services, foreign registration and script fees, etc. D. The fees stated above are exclusive of terminal equipment required in the client's location(s) and communication line costs. E. Any fees or out-of-pocket expenses not paid within 30 days of the date of the original invoice will be charged a late payment fee of I % per month until payment of the fees are received by State Street. F. The fees are guaranteed for a two-year period commencing on the effective date. All changes to the fee schedule will be communicated in writing at least 60 days prior to their effective date. 3 · STATE STREET Fee Schedule for SENTINEL FUND GROUP April l, 2008 APPENDIX I GLOBAL CUSTODY FEES * Holding Charges in * Holding Charges in Transaction Transaction Charges Country Basis Points (Annual Country Basis Points (Annual Charges (Per Trade) Fee) Fee) (Per Trade) Argentina 17 $75 Lithuania 20 $50 Australia 5 $25 Malaysia 10 $50 Austria 5 $25 Mali 75 $150 Bahrain 50 $150 Mauritius 45 $125 Bangladesh 45 $160 Mexico 5 $40 Belgium 5 $25 Morocco 35 $125 Benin 75 $150 Namibia 45 $125 Bermuda 20 $90 Netherlands 5 $25 Bolivia 45 $125 New Zealand 5 $25 Botswana 40 $125 Niger 75 $150 Brazil 30 $65 Nigeria 45 $80 Bulgaria 50 $100 Norway 5 $25 Burkina Fasco 75 $150 Oman 65 $150 Canada 5 $25 Pakistan 45 $150 Cayman Island 45 $75 Palestine 75 $150 Cedel\Clearstream 3 $20 Panama 75 $125 Chile 35 $125 Peru 35 $125 China 35 $125 Philippines 10 $80 Colombia 45 $125 Poland 45 $125 Costa Rica 45 $75 Portugal 10 $100 Croatia 50 $100 Puerto Rico 15 $100 Cyprus 50 $125 Qatar 50 $150 Czech Republic 17 $75 Romania 75 $100 Denmark 5 $25 Russia 41 $250 Ecuador 35 $100 Senegal 75 $150 Egypt 45 $100 Singapore 10 $50 Estonia 50 $50 Slovak Republic 45 $90 Euroclear 3 $25 Slovenia 75 $105 Finland 5 $25 South Africa 5 $25 France 5 $25 South Korea 10 $125 Germany 5 $25 Spain 5 $50 Ghana 35 $100 Sri Lanka 10 $100 Greece 45 $125 Swaziland 50 $200 Guinea-Bissau 75 $150 Sweden 5 $25 Hong Kong 10 $25 Switzerland 5 $25 Hungary 45 $125 Taiwan 25 $100 Iceland 35 $50 Thailand 10 $50 India 30 $175 Togo 75 $150 Indonesia 10 $80 Trinidad & Tobago 40 $100 Ireland 5 $25 Tunisia 45 $125 Israel 35 $70 Turkey 20 $75 Italy 5 $25 Uganda 75 $150 Ivory Coast 75 $150 Ukraine 50 $290 United Arab Jamaica 45 $125 Emirates 75 $150 Japan-Fuji 5 $25 United Kingdom 5 $25 Japan-Sumitomo 5 $25 Uruguay 55 $125 Jordan 45 $135 Venezuela 35 $125 Kazakhstan 45 $135 Vietnam 75 $150 Kenya 35 $125 Zambia 35 $110 Latvia 65 $55 Zimbabwe 35 $125 Lebanon 75 $175 NOTE: Any country not listed above will be negotiated at time of Investment. Out of Pocket Expenses: As incurred (e.g. stamp taxes, registrations costs, script fees, special transportation costs, etc.). 4
